DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, and 12-20 are allowed.
Claims 1, 3-10, and 12-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to each the claimed combination as recited.  The closest reference “Capacity and Power Fade Cycle-Life Model for Plug-In Hybrid Electric Vehicle Lithium-Ion Battery Cells Containing Blended Spinel and Layered-Oxide Positive Electrodes”, Cordoba-Arenas et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein a predicted remaining time including an equation as cited in independent claims 1 and 10; or predicting a duration of time from the voltage of a battery reaching a preset discharge threshold voltage until overdischarge of the battery based on (i) the discharge threshold voltage, (ii) a lower limit of discharge voltage, (iii) the current of the battery measured at a point in time the voltage reaches the preset discharge threshold voltage, and (iv) the maximum value of resistance change ratio as expressed in the equation in claims 1 and 10.

Instead, Cordoba-Arenas et al. disclose during charge sustaining/depleting (charge/discharge) operation, the fade capacity in capacity fade model and resistance in resistance increase model increase as a function of stress factors and ampere-hour throughput for predicting battery cycle-life under realistic PHEV operation and end-of-life prediction. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864